Citation Nr: 0917605	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  98-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenia prior to May 18, 1999.

2.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia as of May 18, 1999.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney 


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran had active military service from December 1967 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the Veteran's claim of 
entitlement to an evaluation in excess of 30 percent for a 
psychiatric disorder.  In June 2003, the RO increased the 
evaluation for the psychiatric disorder to 50 percent 
disabling, effective May 18, 1999.  In December 2003 the case 
was remanded to the RO for further development.  

In April 2007, the Board issued a decision denying 
entitlement to a rating in excess of 30 percent for 
schizophrenia for the period prior to May 18, 1999, and to a 
rating in excess of 50 percent for the period from May 18, 
1999.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an October 2007 order, the Court granted a Joint 
Motion for Remand filed by the parties to the action, and 
vacated and remanded the case to the Board.  Then, in 
February 2008, the Board remanded the claim to the RO for 
further development.  


FINDINGS OF FACT

1.  Prior to May 18, 1999, the Veteran's service-connected 
schizophrenia was manifested by occupational and social 
impairment with reduced reliability and productivity; severe 
symptoms of schizophrenia resulting in occupational and 
social impairment with deficiencies in most areas is not 
shown.  

2.  From May 18, 1999, the Veteran's service-connected 
schizophrenia has been manifested by occupational and social 
impairment with reduced reliability and productivity; severe 
symptoms of schizophrenia resulting in occupational and 
social impairment with deficiencies in most areas is not 
shown.  


CONCLUSIONS OF LAW

1.  Prior to May 18, 1999, the criteria for a 50 percent (but 
no higher) rating for schizophrenia have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9204 
(2008).

2.  From May 18, 1999, the criteria for a rating in excess of 
50 percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.130, Code 9204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

May 2001, May 2004, January 2005 and August 2005 letters, 
provided notice of the evidence needed to substantiate the 
claim.  These letters further advised the Veteran that VA 
would attempt to obtain records of private medical treatment 
if the Veteran identified the treatment and provided 
authorization to do so.  Simply put, the Veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, an October 2008 letter gave notice of how VA 
determines disability ratings and indicated that in 
determining a rating, VA considers evidence regarding the 
nature and symptoms of the condition, severity and duration 
of the symptoms, the impact of the condition and symptoms on 
employment, and specific test results. Further, the letter 
listed examples of evidence that might support a claim for an 
increased rating and provided notice of the specific rating 
criteria applicable to rating the Veteran's psychiatric 
disability.  The Board finds that the specific explanations 
provided pertaining to the procedure for assigning ratings, 
the applicable rating criteria and the necessary evidence was 
in compliance with the recent Court of Appeals for Veteran's 
Claims (Court) ruling in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  
 
Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  Additionally, the Veteran was provided 
with a number of VA examinations.  The Veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

The Veteran contends that his service-connected schizophrenia 
is more disabling than currently rated and that he should 
receive a higher evaluation.

By a November 1978 rating decision, the RO granted service 
connection for schizophrenia and assigned a noncompensable 
evaluation.  In October 1979, the RO increased the rating for 
PTSD to 50 percent.  In November 1985, the rating was 
decreased to 30 percent.

The Veteran's current claim for an increase in rating for his 
service-connected schizophrenia was received on March 24, 
1997.

On May 1997 VA psychiatric examination the diagnosis was 
schizophrenic disorder, residual type, depressed.  The 
Veteran complained of being anxious, very tense and jumpy and 
that he was depressed at times or most of the time.  He felt 
that people seemed to be afraid of him as if he were going to 
get violent just because his facial expression would change 
during a conversation.  He did not like going out because he 
did not feel well when surrounded by a lot of people.  One 
persistent problem he experienced was that he usually woke up 
shouting but could not recall any specific dream or 
nightmare.  It was noted that because of his liver condition, 
he was intolerant of many medications that were usually 
prescribed for neuropsychiatric conditions.  Consequently, he 
could only take minor tranquilizers and even these he had to 
take sparingly.  

Mental status examination revealed that the Veteran was 
casually but adequately dressed and groomed.  He was aware of 
the interview situation and more generally in contact with 
reality but was observed to be somewhat hypoactive and not 
very verbal.  He reported irritability, getting angry easily 
and not sleeping well at night.  He was not actively suicidal 
or homicidal.  He was referential and suspicious of others 
but was not actively hallucinating.  His affect was 
constricted and his mood was somewhat depressed.  He was 
oriented in person, place and time.  His memory was adequate 
and his intellectual functioning was average.   His judgment 
was fair and his insight was poor.  He was assigned a current 
global assessment of functioning (GAF) score of 60-65.

VA medical treatment records dated in May and September 1997 
reveal that the Veteran received psychiatric treatment.  A 
May 1997 treatment record shows that the Veteran complained 
of a depressed mood, anxiety and loss of appetite.  He was 
sleeping well.  He denied crying spells and tiredness.  He 
denied hearing voices or having visual hallucinations.  He 
stated that he sometimes felt irritable and violent but that 
he had not turned aggressive.  He denied psychomotor 
disturbances or hand tremors.  He had good eye contact and 
his speech was normal in tone and velocity.  He was logical, 
coherent and relevant.  He denied perceptual disturbances, 
suicidal/homicidal ideas and past suicide attempts.  His 
memory and concentration were fair and his insight and 
judgment were poor.  The diagnostic impression was anxiety.
  
A September 1997 treatment record shows that the Veteran's 
speech was coherent, relevant, logical and he was oriented to 
person, place and time.  He seemed calm. There was no 
perceptual disorder and no delusions.  There were no ideas of 
harm to self or to others.  Judgment and insight were fair.  
The Veteran was found to have a chronic psychiatric condition 
that had not been acutely exacerbated.    

VA medical treatment records dated in April and October 1998 
and May 18, 1999, document ongoing psychiatric treatment.  In 
April 1998, the Veteran reported feeling down and he thought 
that this was due to taking Buspar.  He had missed two prior 
appointments because he was having problems due to 
transportation.  He also indicated that he preferred to keep 
his fee basis psychiatrist.  He noted that he had previously 
taken Lorazepam with good results and he complained of 
insomnia.  

Mental status examination showed that the Veteran was alert, 
coherent, relevant, logical and oriented to person, place and 
time.  There were no perceptual disorders or delusions and 
there was no suicidal or homicidal ideation.  The Veteran 
seemed somewhat irritable and demanding and had poor judgment 
and insight.  The examining psychiatrist commented that the 
Veteran's chronic psychiatric condition had not been acutely 
exacerbated.  The psychiatrist changed the Veteran's 
medication from Buspar to Trazadone.  The diagnosis was 
residual schizophrenia and a GAF score of 55 was assigned.  

In an October 1998 VA treatment record, the Veteran was noted 
to be alert, coherent, relevant, logical and well oriented.  
He had a full context of reality and there was no sign of 
abnormal reaction to his medication.  There were no ideas of 
harm to self or to others.  He did have poor judgment and 
insight.  A GAF score of 50 was assigned.   
In a May 18, 1999 VA treatment record, the Veteran was noted 
to be coherent, relevant, logical and oriented times 3.  He 
had a depressed mood and constricted affect, along with poor 
judgment and insight.  He did not have any suicidal or 
homicidal ideation.  A GAF score of 50 was assigned.  

On May 2001 VA psychiatric examination the diagnosis was 
schizophrenic disorder, residual type, depressed.  The 
Veteran reported that he was waiting for his fee basis 
privileges again because there were times that he was absent 
from his appointments with his psychiatrist because he was 
simply not feeling well.  He reported being isolated and 
withdrawn most of the time and because he did not feel well 
physically, he was ill humored and irritable at home.  He 
thought that there was nothing really being done for him 
clinically at the VA except to wait for him to die.  He had 
become afraid of sudden impulses of wanting to hit his 
granddaughter for no reason.  He sometimes had to cross his 
arms and walk away because of this urge.  

Mental status examination revealed that the Veteran was 
alert, in contact with reality, but with a very sullen facial 
expression.  He was casually dressed and groomed.  His 
answers were relevant and coherent.  He was not delusional or 
actively hallucinating.  There were times when his mind 
suddenly would go blank and he became afraid because he 
thought that he might lose his mind.  He did not describe any 
episodes of overt disorientation and no significant memory or 
intellectual impairment was found by the examiner.  He was 
also afraid of sudden aggressive impulses although he has not 
acted aggressively following those impulses.  His affect was 
flat and his mood was depressed.  He was oriented to person, 
place and time.  Memory and intellectual functioning were 
adequate.  Judgment was fair and insight was very poor.  The 
Veteran was considered competent to handle VA funds and a GAF 
score of 55-50 was assigned.

In a June 2003 rating decision, the RO increased the rating 
for schizophrenia, assigning a 50 percent evaluation, 
effective May 18, 1999.

In December 2003 the Board remanded the case to the RO for 
additional development of the record, to include further VA 
examination, if necessary.
At a November 2004 visit with a fee- basis psychiatrist, it 
was noted that the Veteran was poorly productive and shy with 
an inappropriate affect.  He displayed silly smiling and was 
loose in his ideation.  He was secluded at home most of the 
time, with faulty interpersonal relations.  It was noted that 
the Veteran could not receive antipsychotic medications due 
to liver disease.  The psychiatrist opined that the Veteran 
was unable to work with a very poor prognosis and that the 
condition was permanent in nature with improvement unlikely 
to occur. 

On July 2005 VA examination the diagnosis was schizophrenia, 
residual type.  The Veteran reported that in the past year he 
had been feeling sad and depressed, with irritability, loss 
of energy, insomnia, inability to concentrate, anxiety and 
tension.  He did not report any psychotic or cognitive 
symptoms.

Mental status examination showed that the Veteran was 
appropriately dressed with adequate hygiene.  He was 
cooperative and spontaneous and established good eye contact.  
He was alert and in good contact with reality.  There was no 
evidence of psychomotor retardation or agitation. There were 
no tics, tremors, and no abnormal involuntary movements.  The 
Veteran's thought process was coherent and logical. There was 
no evidence of disorganized speech, delusions or 
hallucinations and no looseness of associations.   There were 
no phobias, obsessions or panic attacks, and no suicidal 
ideation.  The Veteran's affect was constricted and his mood 
was depressed.  His memory for recent, remote and immediate 
events was intact and his abstraction capacity was normal.  
He was oriented to person, place and time and judgment and 
insight were fair.  The examiner stated that the Veteran's 
signs and symptoms were moderately interfering with his 
employment and social functioning.  There was no impairment 
of thought process and communication and no evidence of 
inappropriate behavior.  The Veteran was able to maintain 
basic activities of daily living.    A GAF score of 60 was 
assigned with the examiner finding that the Veteran had 
moderate overall symptoms and moderate impairment in social 
and occupational functioning.  

At a September 2005 visit with the same fee- basis 
psychiatrist who evaluated the Veteran in November 2004, it 
was noted that the Veteran was poorly productive, 
unspontaneous and childish, and had a poor attention span.  
He looked at the floor while he spoke and he had scarce tools 
to deal with daily life.   He was secluded at home most of 
the time and had faulty interpersonal relations.  The 
psychiatrist opined once again that the Veteran was unable to 
work and that antipsychotic medication should be avoided due 
to severe liver disease.  He also indicated that the Veteran 
was not a candidate for vocational rehabilitation. The 
Veteran's condition was described as chronic and permanent in 
nature.  

At a July 2006 visit, it was noted that the Veteran had poor 
intellectual resources and was poorly productive.   He was 
loose in his ideations, unspontaneous and childish.  He was 
secluded at home most of the time.  He had a blunted affect, 
a low pitch and tone of voice and poor judgment.  The 
psychiatrist opined that the Veteran was unable to work with 
a very poor prognosis.  He was not a candidate for vocational 
rehabilitation.  

On August 2008 VA examination the diagnosis was 
schizophrenia, residual type.  The Veteran was taking Valium 
twice a day as treatment for his mental disorder.  He was 
also receiving individual psychotherapy with good results.  
The Veteran reported that he saw his psychiatrist once every 
two to three months.  The examiner found him to be logical, 
coherent and relevant.  He was without delusions, 
hallucinations, paranoia, thought blocking or mutism.  The 
Veteran did report anxiety but was not specific regarding the 
severity, duration or frequency of this problem.  The Veteran 
also reported that he only used medication once in a while 
due to his liver disease.  

Mental status examination showed that the Veteran was clean 
in appearance.  His speech, thought content, thought 
processes and psychomotor activity were all unremarkable and 
he was cooperative toward the examiner.  He did not 
experience any delusions and he understood the outcome of his 
behavior.  He also understood that he had a psychiatric 
problem and was found to be of average intelligence.  His 
affect was normal and his mood was good.  He was easily 
distracted, had a short attention span and was unable to do 
serial 7s.  He also appeared to be unable to spell a word 
both forward and backward.  He did interpret proverbs 
appropriately.  His orientation was intact to time, person 
and place.    

He did have a sleep impairment for which he was taking 
medication.  He did not exhibit inappropriate behavior and 
did not have obsessive or ritualistic behaviors.  He did not 
have panic attacks, homicidal thoughts or suicidal thoughts.  
His mood and impulse control were good and he had not had any 
episodes of violence.  He was able to maintain minimum 
personal hygiene and did not have any problems with 
activities of daily living.  His remote, recent and immediate 
memory were all found to be normal.  He was able to recount 
names, dates and events.  

He did not know the details pertaining to his benefit 
payments and his wife was in charge of his financial affairs.  
He had been employed in the light construction industry but 
had retired at some point and indicated that the cause of the 
retirement was his psychiatric problem.  The examiner did not 
find that the Veteran had any other disorder aside from his 
residual schizophrenia.  The examiner assigned a GAF score of 
72.  He noted that this score was assigned to reflect that 
the Veteran had mild symptoms consisting of anxious mood, 
occasional insomnia, occupational dysfunction, flat affect 
and stress.  

Based on his findings the examiner concluded that the Veteran 
did not have total occupational and social impairment due to 
his residual schizophrenia.  He also found that the Veteran 
did not have deficiencies in most areas, including judgment, 
thinking, family relations, work mood and school due to his 
mental disorder.  The examiner did find that the Veteran' 
mild residual schizophrenia symptoms, including anxious mood, 
occasional insomnia, occupational dysfunction, flat affect 
and stress did result in reduced reliability and 
productivity.  The examiner commented that the Veteran was 
found logical, coherent and relevant.  He was without 
delusions, hallucinations, paranoia, thought blocking or 
mutism.  He was oriented and able to interpret abstract 
thinking.  The examiner found that only residual symptoms of 
the Veteran's longstanding schizophrenia persisted.  He had 
been without medication for psychosis for the last five years 
and reported that he was only taking his daily anxiety 
medication once in a while.  The examiner noted that he did 
review the claims file. 

In a January 2009 letter the Veteran's attorney contended 
that the August 2008 examination was inadequate.  He 
indicated that the examination did not address each of the 
symptoms listed under the schedular criteria for 
psychological disorders as instructed by the February 2008 
remand.     
 
III.  Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the Veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to the 
Veteran's left knee disability has not varied significantly 
during the appeal period.  

Under the applicable criteria, a 30 percent evaluation is 
contemplated upon a showing of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2008).

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2008).

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9204 (2008).



A rating in excess of 30 percent prior to May 18, 1999

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that as of the 
date of receipt of the Veteran's claim for increase (March 
24, 1997) the Veteran's overall disability picture was most 
consistent with a higher 50 percent rating.  During this time 
frame (i.e. between March 24, 1997 and May 18, 1999) the 
Veteran was noted to exhibit symptoms consistent with this 
rating, including disturbances of motivation and mood, 
impaired judgment and difficulty in establishing and 
maintaining effective work and social relationships.  More 
specifically, the May 1997 VA examination shows depressed and 
anxious mood, difficulty being around other people, and only 
fair judgment.  Similarly, subsequent VA treatment records 
also show depressed and anxious mood and either poor or fair 
judgment.  The Board acknowledges that the Veteran was not 
shown to exhibit a number of other symptoms associated with a 
50 percent rating (i.e. flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
and impaired abstract thinking.  Given that the Veteran did 
exhibit some symptoms, however, and given that it appears 
that these symptoms resulted in occupational and social 
impairment with reduced reliability and productivity, the 
Board finds it appropriate to give the Veteran the benefit of 
the doubt and assign a 50 percent rating as of the date of 
receipt of his claim for increase, March 24, 1997.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2008).    

The Board further notes that the GAF scores assigned for the 
Veteran during this time frame have generally ranged between 
50 and 55, which tend to indicate a moderate degree of 
impairment such as moderate difficulty in social, 
occupational and school functioning.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 1994 
(DSM IV), p. 46-47.  Such scores are reasonably consistent 
with the assignment of a 50 percent rating on the basis of 
the presence of disturbances of motivation and mood, impaired 
judgment and difficulty establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2008).  Although the May 1997 VA 
examiner did assign a higher GAF of 60 to 65, a score of 60 
can still be indicative of moderate symptoms.  DSM IV, p. 46-
47.   

In summary, because the May 1997 examination found sufficient 
symptomatology to warrant a higher 50 percent rating; because 
subsequent VA treatment records also document these symptoms, 
along with lower GAF scores (i.e. between 50 and 55); and 
because the Veteran is entitled to the benefit of the doubt, 
the Board finds that the Veteran's disability picture more 
nearly approximates the criteria required for assignment of a 
50 percent rating as of March 24, 1997.  

A higher, 70 percent rating is not warranted as the Veteran 
was not shown to exhibit symptoms consistent with this higher 
rating.  Notably, the Veteran was not shown to exhibit 
suicidal ideation, obsessional rituals, intermittently 
illogical, obscure or irrelevant speech, near continuous 
panic or depression affecting the ability to function 
independently, appropriately or effectively, impaired impulse 
control (such as unprovoked irritability with periods of 
violence), spatial disorientation, neglect of personal 
appearance and hygiene or inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9204 (2008).  To the contrary, the May 1997 examination shows 
adequate dress and grooming, no suicidality or 
hallucinations, contact with reality, orientation to person, 
place and time, adequate memory and average intellectual 
functioning.  Similarly, the subsequent VA treatment records 
show coherent, relevant and logical speech, orientation to 
person, place and time, no perceptual disorder, no delusions, 
no suicidal ideation and a full context of reality.  Id.  

Although the Veteran was noted to be irritable, this was not 
been shown to be an impulsive irritability involving any 
associated periods of violence but was instead a more mild 
irritability of mood.  Although the Veteran appeared to have 
difficulty with relationships it was not shown that was 
altogether unable to establish and maintain effective 
relationships.  Notably the record shows that the Veteran has 
been able to maintain an effective marital relationship with 
his wife, who often accompanies him to appointments.  

Although the Veteran has exhibited anxiety and depression, he 
is not shown to have near continuous panic or near continuous 
depression.  At the May 1997 examination the Veteran did 
report that he was depressed "most of the time."  He also 
reported, however, that he was depressed "at times."  
Accordingly, given the coexistence of this more mild report 
and the lack of additional evidence from the time frame 
between March 24, 1997 and May 18, 1999 showing "near 
continuous" depression, the Board does not find that this 
level of depression has been demonstrated.  It does appear 
that the Veteran may have difficulty in adapting to stressful 
circumstances (including work or a work-like setting) but the 
potential existence of this one symptom alone, in the absence 
of any other established symptoms indicative of the severe 
symptomatology necessary to support a 70 percent rating, does 
not warrant the assignment of this higher rating.  Id.  

The Board also notes that as mentioned earlier, the range of 
GAF scores assigned to the Veteran (i.e. from 50 to 65), are 
generally indicative of no more than a moderate impairment of 
functioning due to psychiatric disability.   DSM IV, p. 46-
47.     Although such moderate overall impairment is 
consistent with the assignment of a 30 or 50 percent rating, 
it is not consistent with a higher, 70 percent rating, which 
connotes a severe level of impairment.  38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2008).  

In summary from May 1997 to May 1999, based on the documented 
and reported symptoms and the assigned GAF scores, it is not 
shown that the Veteran exhibited the severe level of 
underlying symptomatology necessary to support assignment of 
a 70 percent rating for his residual schizophrenia.  Id.          

A rating in excess of 50 percent for schizophrenia from May 
18, 1999

Similar to the analysis above, the Board also finds that the 
Veteran's overall disability picture is consistent with a 50 
percent rating as of May 18, 1999.  Once again he has not 
been shown to exhibit the severe symptomatology necessary to 
support the assignment of a higher, 70 percent rating.  Id.  
To the contrary the August 2008 VA examination specifically 
found that the Veteran was clean in appearance, cooperative, 
logical, coherent and relevant; was able to maintain hygiene 
and activities of daily living; had intact orientation to 
time, person and place; had normal remote, recent and 
immediate memory; had normal affect, good mood and average 
intelligence; had unremarkable speech, thought content, 
thought processes and psychomotor activity; had good impulse 
control; and understood the outcome of his behavior and that 
he had a psychiatric problem.  The examiner also found that 
the Veteran did not exhibit delusions, hallucinations, 
paranoia, thought blocking, mutism, obsessive or ritualistic 
behaviors, panic attacks, homicidal or suicidal thoughts or 
inappropriate behavior and had not had any episodes of 
violence.  Id. 

Earlier VA records and examinations from May 18, 1999 forward 
also do not establish sufficiently severe symptomatology to 
warrant assignment of a 70 percent rating.  Id.  Rather, the 
Veteran was found to be alert, casually or adequately dressed 
and groomed, cooperative and spontaneous with good eye 
contact, relevant and coherent, oriented to person, place and 
time, in good contact with reality, possessing coherent and 
logical thought processes with adequate memory and 
intellectual functioning and normal abstraction capacity.  
Delusions, hallucinations, overt disorientation,  psychomotor 
retardation, agitation, tics, tremors, abnormal involuntary 
movements, disorganized speech, , looseness of associations, 
phobias, obsessions,  panic attacks, suicidal ideation and 
inappropriate behavior were not shown.  Id.

The Veteran was noted to have thoughts of harming his 
granddaughter.  He had not acted on those thoughts, however, 
and had not otherwise engaged in any violent behavior.  
Consequently, in the absence of any actual violence or other 
similar impulsive behavior, the record does not establish 
that the Veteran has the impaired level of impulse control 
necessary to support a higher, 70 percent rating.  Id.  Also, 
just as was explained in the analysis pertaining to the time 
frame prior to May 18, 1999, although the Veteran has been 
shown to exhibit some level if depressed mood and anxiety and 
some level of difficulty with relationships, these are not 
shown to rise to the level or near continuous panic or 
depression or a total inability to establish and maintain 
effective relationships.  Also, although it does appear that 
the Veteran may potentially have some difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting) the potential existence of this one symptom alone, 
in the absence of any other established symptoms indicative 
of the severe symptomatology necessary to support a 70 
percent rating, does not warrant assignment of this higher 
rating.  Id.    

The Board also notes that the October 2005 VA examiner 
specifically found that the Veteran's signs and symptoms were 
moderately interfering with his employment and social 
functioning and the August 2008 examiner found that the 
Veteran's symptoms of residual schizophrenia resulted in 
reduced reliability and productivity but that they did not 
result in deficiencies in most areas including judgment, 
thinking, family relations, work, mood and school.  Both of 
these findings are consistent with the assignment of a 50 
percent (but no higher) rating.  Further, the GAF scores 
assigned for the Veteran from May 18, 1999 forward range from 
50 to 72.  This range is consistent with no more than a 
moderate level of impairment consistent with the already 
assigned 50 percent rating.  DSM IV, p. 46-47.       

Although the Veteran's fee based psychiatrist did note more 
severe symptomatology than that of the VA practitioners, 
including inappropriate affect, silly smiling, loose 
ideation, faulty interpersonal relations and low pitch and 
tone of voice, the Board attaches significantly more weight 
to the findings of the VA practitioners.  These latter 
findings are significantly more detailed than those of the 
fee basis psychiatrist and are relatively consistent across a 
number of VA practitioners.  In contrast the lone reports of 
the fee basis psychiatrist consist of a simple list of 
symptoms without any meaningful elaboration or explanation.  
See Owens v. Brown, 7 Vet. App. 429 at 434 (1995) (In its 
decision, the Board may favor one expert's opinion over 
another as long as an adequate statement of reasons and basis 
is given and one factor to consider is the degree of 
specificity and certainty of the opinions); Guerrieri v. 
Brown, 4 Vet. App. 467 at 470-71 (1993) (The probative value 
of a medical opinion is generally based on the scope of the 
examination, as well as the relative merits of the expert's 
qualifications and analytical assessments). 

The Veteran's representative has argued that the case needs 
to be remanded to the RO once again, indicating that the 
August 2008 VA examination did not address each of the 
symptoms listed under the schedular criteria for 
psychological disorders as instructed by the February 2008 
remand.  The Board finds, however, that the examiner did 
appropriately comply with the February 2008 remand by 
appropriately identifying all of the Veteran's symptoms 
resulting from the schizophrenia.  It is clear from the 
report that any symptoms of mental disorder that were not 
mentioned by the examiner were not referenced because the 
examiner did not find that the Veteran exhibited them.  
Accordingly, the examiner, by identifying all symptoms 
associated with the Veteran's mental disorder and commenting 
on their overall severity, has provided an adequate basis for 
VA to assign a rating for the disorder and has thus, 
appropriately complied with the instructions in the Board 
remand.  The Veteran was not prejudiced by any failure of 
strict adherence to the exact wording of the remand 
instructions as he was provided with a thorough and complete 
VA examination.

The Board also acknowledges that due to his chronic liver 
problems the Veteran is not able to take antipsychotic 
medications  Despite taking only anti-anxiety medications, 
however, the record does not establish that the Veteran has 
been experiencing any psychotic symptoms, such as delusions 
or hallucinations, from March 1997 forward.  With the 
exception of the Veteran's fee-basis psychiatrist (whose 
findings the Board attaches little evidentiary weight), who 
did describe a few symptoms, which might be indicative of 
psychosis, no psychotic symptoms have been noted from the 
time frame between March 1997 forward.  Accordingly, the 
Board finds that it is reasonably established that the 
inability of the Veteran to take antipsychotic medications 
has not resulted in the presence of severe, psychotic 
symptoms, which might warrant the assignment of a higher, 70 
percent rating from March 1997 forward.   

The Board has also considered whether referral for 
extraschedular consideration is indicated.  The Board finds, 
however, that the rating schedule is adequate for determining 
the severity of the Veteran's schizophrenia as numerous VA 
evaluations have clearly established that the Veteran has 
moderate symptomatology consistent with the assignment of a 
50 percent rating.  Further, the Board finds that special 
factors, which might warrant extraschedular consideration, 
such as marked interference with employability or frequent 
hospitalizations due to residual schizophrenia are not shown.  
38 C.F.R.  § 3.321.  There is no indication from the record 
that the Veteran has had frequent hospitalizations for his 
residual schizophrenia from March 1997 forward.  Regarding 
employability, the Veteran's fee basis psychiatrist did 
indicate that the Veteran was unemployable but did not 
provide any explanation for this finding, including an 
explanation of whether the unemployability was solely the 
result of the residual schizophrenia.  In contrast, the July 
2005 VA examiner found that the Veteran had only moderate 
impairment in occupational functioning and the August 2008 
examiner found that the Veteran had only mild symptoms 
indicative of only reduced reliability and productivity in 
the occupational setting.  Earlier VA reports show a similar 
level of impairment.  As noted above, the Board attaches 
significantly more weight to the VA findings.  In summary, 
the Board finds that referral for extraschedular 
consideration is not suggested by the record as the schedular 
criteria are sufficient for assigning an appropriate rating 
and it is not established that the Veteran has experienced 
marked interference with employment or frequent 
hospitalizations as a result of his residual schizophrenia.  
38 C.F.R.  § 3.321; 38 C.F.R. § 4.130, Diagnostic Code 9204 
(2008).

In summary, considering all applicable criteria, prior to May 
18, 1999, a 50 percent (but no higher) rating is warranted 
for the Veteran's residual schizophrenia and from May 18, 
1999, a rating in excess of 50 percent is not warranted for 
the Veteran's residual schizophrenia.    


ORDER

A 50 percent (but no higher) evaluation for schizophrenia is 
granted effective March 24, 1997.  

From May 18, 1999, a disability evaluation in excess of 50 
percent for schizophrenia is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


